Citation Nr: 0830699	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-15 435	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus. 

2.  Entitlement to service connection for chronic 
rhinosinusitis/sinusitis, to include as secondary to all of 
the veteran's service-connected disabilities. 

3.  Entitlement to service connection for residuals of cold 
weather trauma, to include cold sensitization, nocturnal 
pain, Reynaud's phenomenon, and peripheral neuropathy. 

4.  Entitlement to service connection for residuals of 
exposure to carbon tetrachloride, to include peripheral 
neuropathy. 

5.  Entitlement to service connection for depression, to 
include as secondary to all of the veteran's service-
connected disabilities. 



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions in November 2004 
and June 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

In July 2007, the Board remanded the issue of entitlement to 
service connection for Meniere's syndrome for further 
development.  Specifically, the Board requested the veteran 
be afforded an appropriate VA examination to determine 
whether the veteran had Meniere's syndrome, and if so, its 
etiology.  That appeal was then merged with the veteran's 
other claims pending before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's Meniere's syndrome is not shown to be 
causally or etiologically related to his military service or 
a service-connected disability.

3.  The veteran's chronic rhinosinusitis/sinusitis is not 
shown to be causally or etiologically related to his military 
service or a service-connected disability.

4.  Residuals of cold weather trauma, to include cold 
sensitization, nocturnal pain, Reynaud's phenomenon and 
peripheral neuropathy, are not shown to be causally or 
etiologically related to his military service.

5.  Residuals of exposure to carbon tetrachloride, to include 
peripheral neuropathy, are not shown to be causally or 
etiologically related to his military service.

6.  The veteran's depression is not shown to be causally or 
etiologically related to his military service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  Meniere's syndrome was not incurred in or as a result of 
the veteran's active duty service and it is not proximately 
due to or the result of a service-connected disability.  See 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.310 (2007).

2.  Chronic rhinosinusitis/sinusitis was not incurred in or 
as a result of the veteran's active duty service and it is 
not proximately due to or the result of a service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  Residuals of cold weather trauma to include cold 
sensitization, nocturnal pain, Reynaud's phenomenon and 
peripheral neuropathy, were not incurred in or as a result of 
the veteran's active duty service.  See 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

4.  Residuals of carbon tetrachloride, to include peripheral 
neuropathy, were not incurred in or as a result of the 
veteran's active duty service.  See 38 U.S.C.A.  
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

5.  Depression was not incurred in or as a result of the 
veteran's active duty service and it is not proximately due 
to or the result of a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations 

As was noted in the Introduction, this case was remanded by 
the Board in July 2007.  Pursuant to the Board's remand 
instructions, the veteran was scheduled for a VA examination 
for his Meniere's syndrome.  The examination was conducted in 
March 2008.  The veteran's claim was re-adjudicated by the 
Appeals Management Center (AMC) in a March 2008 supplemental 
statement of the case.  Thus, the Board's remand instructions 
were complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

II.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by notice 
letters sent to the veteran in August 2004 for his claim for 
entitlement to service-connection for Meniere's syndrome; May 
2006 for his claim for entitlement to service-connection for 
chronic rhinosinusitis/sinusitis; October 2006 for his claim 
for entitlement to residuals of cold weather trauma and 
residuals of carbon tetrachloride exposure; and December 2006 
for his claim for entitlement to service connection for 
depression.  In addition, the veteran received a further 
notice letter in April 2007.  These letters addressed all 
four notice elements and were sent prior to the initial 
unfavorable decisions by the AOJ.  In this case, with regard 
to the veteran's claim for entitlement to service connection 
for Meniere's syndrome, the fact that the August 2004 notice 
letter did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection for Meniere's syndrome is being denied, and 
therefore no rating or effective date is being assigned with 
respect to that claim.  The May 2006, October 2006 and 
December 2006 notice letters each contained the pertinent 
provisions regarding the relevant rating criteria and 
effective dates.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records, and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded the opportunity to attend VA examinations for all of 
the disabilities currently on appeal.  However, the veteran 
failed to report for VA examinations in July 2004, September 
2004, August 2007 and September 2007.

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2006).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2007).

In a September 2007 statement, the veteran indicated that he 
was not able to attend his scheduled examinations because he 
had to stop driving due to his Meniere's disease, and it was 
difficult for him to find someone to drive him to the 
examinations.  The veteran was rescheduled for a VA 
examination for his Meniere's syndrome in February 2008.  The 
veteran reported for that examination.  The veteran also 
attended his scheduled examination in February 2007 for his 
claim for entitlement to service connection for depression.  
Additionally, three medical opinions were obtained in 
February 2006, March 2007 and September 2007 for the 
veteran's claim for chronic rhinosinusitis/sinusitis.  With 
regard to the veteran's claims for residuals of cold weather 
trauma and residuals of carbon tetrachloride exposure, given 
his failure to report for the examinations without good 
cause, the Board finds that these claims must be adjudicated 
based on the evidence of record.  38 C.F.R. § 3.655.

The record also indicates that the veteran is receiving 
Social Security benefits; however, the duty to obtain records 
only applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
The veteran has not contended that he was awarded SSA 
benefits for any of the disabilities at issue in the instant 
appeal.  There is no indication, then, that the records would 
be relevant to the claims here.  In this case, the Board 
concedes that the veteran has been diagnosed with several of 
the disabilities at issue in this appeal.  Accordingly, what 
is "of consequence" in this case is whether the veteran's 
current conditions are related to an injury or event in 
service, and there is no indication in the record that Social 
Security records would include any such information.  
Therefore, remanding the case to obtain such records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Moreover, the Board also notes that during the pendency of 
this appeal, the veteran has been represented by experienced 
counsel, who is well aware of the requirements of the VCAA 
and the elements needed to substantiate the veteran's claim, 
and such representative has submitted argument during the 
course of this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (noting that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by VCAA error).  The veteran's 
attorney is aware of the potential relevance of social 
security records, and at no time did he notify VA that the 
veteran was receiving SSA benefits, nor that such records may 
be relevant to the veteran's claim.  Furthermore, the veteran 
submitted a statement in February 2008 that he had furnished 
VA with all evidence that he was aware of, and to forward his 
appeal to the Board without waiting for the 60 day period to 
expire.

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied in this case.


LAW AND ANALYSIS

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303.  Service connection may be granted on a presumptive 
basis for certain chronic diseases, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  In 
this case, only the veteran's claim of service connection for 
Meniere's syndrome was pending before the regulatory change 
was made, therefore, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change for this claim 
only.

In sum, in order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Meniere's Syndrome 

The veteran claims to have Meniere's syndrome as a result of 
his service connected hearing loss and tinnitus.  To afford 
the veteran every possible consideration, the Board will also 
consider direct service connection.  For the reasons that 
follow, the Board concludes that service connection for 
Meniere's syndrome is not warranted.

The veteran's service medical records are negative for any 
complaints or findings of Meniere's syndrome, dizziness, or 
hearing loss.  In fact, at his January 1972 separation 
examination, the veteran's ears and drums were found to be 
clinically normal.  Likewise, the post-service medical 
records are negative for notations of Meniere's syndrome, 
dizziness or hearing loss for many years after the veteran's 
separation from service.  The veteran's first complaints of 
Meniere's syndrome were in 2004, over 40 years after the 
veteran's separation from service.  This prolonged period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, based on the foregoing evidence, the Board 
finds that Meniere's syndrome was not present in service or 
for many years thereafter.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 
3.303.

Although the record shows that Meniere's syndrome was not 
diagnosed in service or for many years thereafter, as set 
forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  
§ 3.303(d).  Thus, if there is a causal connection between 
the current condition and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  
In this case, however, the record contains no indication that 
the veteran's current Meniere's syndrome is causally related 
to his active service or any incident therein.  

The veteran also contends that his current Meniere's syndrome 
is secondary to his service-connected hearing loss and 
tinnitus.  As noted above, in order for a claimant to prevail 
on the issue of entitlement to secondary service connection, 
the record must contain medical evidence establishing a 
connection between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); 38 C.F.R. § 3.310(a). 

In this regard, the veteran underwent a VA examination in 
March 2008.  The March 2008 VA examiner reviewed the 
veteran's claims file and examined the veteran.  The examiner 
stated that it was unlikely that the initial spells of 
dizziness the veteran described experiencing on ship 
represented a true Meniere's; that if the veteran had ongoing 
Meniere's since that time, his current threshold would be 
much worse than it was at the time of the examination, 
especially in the lower frequencies.  The examiner went on to 
state that he did not disagree with the veteran's private 
physician, who diagnosed the veteran with Meniere's syndrome, 
but that he did not believe it was related to his service 
activity.  The examiner explained that the relationship 
between noise-induced hearing loss and later development of 
Meniere's syndrome has been difficult to pin down but widely 
studied.  He then cited to an article from Otology and 
Neurotology from May 2003, which reviewed a large number of 
Israeli veterans who had a previous diagnosis of noise-
induced hearing loss from the military.  The study showed 
that the development of Meniere's syndrome in this population 
was not found to be in any higher prevalence in that found in 
the general population.  The examiner concluded that the 
cited study was a reasonable basis to conclude that the 
veteran's noise-induced hearing loss did not cause his 
Meniere's syndrome, because there was no clear relationship 
between previous noise trauma and development of Meniere's 
syndrome.

On the other hand, a private medical record dated in June 
2004 diagnoses the veteran with Meniere's syndrome and stated 
that a history of acoustic trauma was most likely the 
underlying cause.  However, the private medical record does 
not clarify if the acoustic trauma referred to is acoustic 
trauma during service.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, which includes 
medical opinions.  Provided that a medical opinion offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

Similarly, the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995). See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

After weighing the medical evidence, the Board finds the VA 
examiner's opinion to be more probative.  Although the 
private physician reviewed the veteran's history, there was 
no indication that he had reviewed the veteran's entire 
claims file or service medical records.  In fact, it appears 
that the only evidence the private physician reviewed was the 
undocumented history as provided by the veteran.  The private 
physician merely stated that the veteran's Meniere's syndrome 
was caused by his history of acoustic trauma, without a 
review of any further evidence or clarifying what type of 
acoustic trauma he was referring to.  In contrast, the VA 
examiner offered his opinion based on a review of all of the 
evidence, including the veteran's claims file, the history 
given by the veteran and the private physician's treatment 
records.  The VA examiner then offered a rationale for the 
opinion reached that is clearly supported by the evidence of 
record.  The VA examiner opined that the veteran's Meniere's 
syndrome was not likely related to the veteran's acoustic 
trauma during service, and cited scientific evidence to 
support his conclusion.  Therefore, in this case, and based 
on the foregoing, the Board attaches greater probative weight 
to the opinion from the VA medical examiner who had the 
benefit and review of all pertinent medical records and who 
provided a rationale supported by the record.  

With respect to the issue of aggravation, the Board finds 
that the record does not support the proposition that the 
veteran's Meniere's syndrome is aggravated by his service-
connected bilateral hearing loss and tinnitus.  As noted 
above, the medical evidence of record does not suggest that 
the veteran's Meniere's syndrome is aggravated by his 
service-connected bilateral hearing loss and tinnitus.  On 
the contrary, the June 2004 private medical record suggests 
that the veteran's Meniere's syndrome aggravates his 
tinnitus, not vice versa.  An award of service connection 
must be based on reliable competent medical evidence and may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Thus, because there is 
no competent medical evidence of record concluding that the 
veteran's Meniere's syndrome was aggravated by his service-
connected bilateral hearing loss and tinnitus, secondary 
service-connection based on a theory of aggravation cannot be 
granted. 

Although the veteran might sincerely believe that his 
Meniere's syndrome was caused or aggravated by his service-
connected bilateral hearing loss and tinnitus, the veteran, 
as a lay person, is not competent to make such diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, any statements by the veteran regarding such 
etiology or onset do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  Thus, service connection for Meniere's 
syndrome is not warranted on a secondary basis. 

In summary, the Board finds that Meniere's syndrome was not 
diagnosed in service or for many years thereafter, and the 
medical evidence of record shows that the veteran's current 
Meniere's syndrome is not related to his period of active 
service or any incident therein, nor is it causally related 
to or aggravated by his service-connected bilateral hearing 
loss and tinnitus.  For the reasons and bases discussed 
above, the Board has concluded that the negative evidence in 
this case outweighs the evidence in favor of the veteran's 
claim.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

II.  Chronic Rhinosinusitis/Sinusitis

The veteran claims to have chronic rhinosinusitis/sinusitis 
as a result of his service connected disabilities, which 
include bilateral hearing loss, tinnitus, nasal deviation of 
the septum and pitariasis lichenoides chronica.  To afford 
the veteran every possible consideration, the Board will also 
consider direct service connection.  For the reasons that 
follow, the Board concludes that service connection for 
chronic rhinosinusitis/sinusitis is not warranted.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

In this case, the medical evidence of record does not reveal 
that the veteran has a current diagnosis of chronic 
rhinosinusitis/sinusitis.  In this regard, there are several 
medical opinions in the veteran's claims file.  The February 
2006 VA opinion found that there was no specific diagnosis or 
documentation of chronic or recurrent sinusitis; therefore it 
would be resorting to mere speculation to state whether the 
veteran's chronic and recurrent sinusitis was caused by or 
secondary to his service connected nasal septal deviation, 
because there was a lack of information to review.  This 
opinion also noted an October 2004 CT scan in the veteran's 
claims file, and stated if chronic sinusitis were present, it 
would likely be that the chronic changes would be present on 
the CT scan, which they were not.  Another medical opinion 
was obtained in March 2007.  The March 2007 opinion 
acknowledged that the veteran's private physician had 
diagnosed him with chronic rhinosinusitis, but noted that the 
October 2004 CT scan did not reveal any evidence of 
sinusitis.  The March 2007 opinion diagnosed the veteran with 
chronic rhinitis, but stated that there was no evidence of 
sinusitis.  The March 2007 opinion further stated that if the 
veteran's service-connected deviated septum were the cause of 
his sinus problems, his sinus complaints should have resolved 
with the correction of this.  Since they did not, the March 
2007 opinion concluded that it was very unlikely that the 
veteran's sinus complaints were a result of this service-
connected disability.  Finally, the September 2007 opinion 
stated that the veteran could not be diagnosed with chronic 
rhinosinusitis based on current findings, but even if the 
veteran did have chronic rhinosinusitis, it would not be 
exacerbated by tinnitus, hearing loss, or pitariassis 
lichenoides chronica.  The September 2007 opinion further 
concluded that the veteran's deviated septum had been 
corrected and there was no evidence of septal deviation at 
his February 2007 VA examination.  Furthermore, the September 
2007 opinion stated that the veteran had no evidence of 
chronic rhinosinusitis on his examination or at his October 
2004 or January 2005 CT scans.  Therefore, based upon the 
above-findings, the veteran's complaints of nasal obstruction 
can not be diagnosed as chronic rhinosinusitis nor can they 
be said to be exacerbated by his service-connected 
conditions. 

The Board acknowledges the May 2006 private medical record 
that diagnosed the veteran with chronic rhinosinusitis; 
however this opinion is not supported by the evidence of 
record, namely the October 2004 and January 2005 CT scans and 
VA treatment records.  The Board finds the probative value of 
the private physician's opinion to be outweighed by the three 
VA medical opinions, all of which reached the same conclusion 
after reviewing the evidence of record.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995).

Thus, the more probative medical evidence of record does not 
establish a diagnosis of chronic rhinosinusitis/sinusitis.  
Absent a current disability, there can be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997).  In addition, without evidence of a current 
disability there can be no service connection on a secondary 
basis.  38 C.F.R. § 3.310(a).  While the veteran may believe 
that he has chronic rhinosinusitis/sinusitis, as a lay 
person, he has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As there is no medical evidence of a current diagnosis of 
chronic rhinosinusitis/ sinusitis, the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Residuals of cold weather trauma

The veteran contends that he has suffered from the residuals 
of cold weather trauma during service, to include peripheral 
neuropathy.  The veteran's service personnel records confirm 
that the veteran served in Antarctica while on active duty.

VA has determined that continuity of symptomatology is not 
required to establish service connection for cold injury 
residuals.  See VBA Training Letter (TL) 00-07 (July 17, 
2000).  According to the training letter, typically, there 
are symptoms for several days to two weeks after the cold 
injury, followed by a long latent period, after which, years 
later, late or delayed signs and symptoms may appear.  Id.  
VBA training letters have also provided specific symptoms or 
conditions which are late effects of cold injuries.  See TL 
02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 
38 C.F.R. § 4.112, Code 7122 (2007).  These include 
amputations or other tissue loss, cold sensitization, 
Reynaud's phenomenon, hyperhidrosis and/or excessive 
sweating, sensory neuropathy and/or disturbances of 
sensation, chronic pain resembling causalgia and/or reflex 
sympathetic dystrophy, weakness and/or reduced strength, 
sleep disturbances, recurrent fungal infections, breakdown of 
scars, disturbances of nail growth, skin cancer in chronic 
ulcers or scars, arthritis and/or joint stiffness and/or loss 
of range of motion in the affected limbs, decreased mobility, 
swelling, pain and/or paresthesia and/or numbness, changes in 
skin color, skin thickness, intermittent blisters, scaling of 
skin to the knee.

Although the veteran has a current diagnosis of peripheral 
neuropathy, and has reported tingling in his feet, the Board 
concludes that the veteran is not entitled to service-
connection for residuals of cold weather trauma.  The 
veteran's service medical records are silent for any 
complaints, treatment or diagnosis of any injuries as a 
result of cold weather trauma.  Furthermore, although VA 
medical records show treatment for peripheral neuropathy, 
there is no medical evidence which links this condition to 
the veteran's service.  In this regard, the veteran was 
scheduled for a VA examination in September 2007 to determine 
the etiology of his peripheral neuropathy.  The veteran 
failed to report for this examination.  Information which may 
have been obtained from the examination to assist the veteran 
in establishing service connection for residuals of cold 
weather trauma therefore could not be considered.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991) [holding that the duty 
to assist "is not always a one-way street" and that, "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence"]; see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 180-81 (2005) 
["VA has not only the discretion, but in this case, the duty 
. . . to schedule an examination for [the veteran] in order 
to determine . . . a potential rating.  [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."].  Although the 
veteran submitted a statement in September 2007 stating that 
he was unable to report for his VA examinations because he 
could no longer drive and had difficulty finding someone to 
drive him to the examinations, the Board notes that the 
veteran was able to report for a VA examination for his 
Meniere's syndrome in March 2008.

The Board also notes several internet articles submitted by 
the veteran, which relate peripheral neuropathy to cold 
weather trauma.  These articles are not probative evidence as 
they do not specifically relate to the veteran's particular 
case and in particular do not contain any analysis regarding 
the claimed connection between the veteran's exposure to cold 
weather during service and his peripheral neuropathy.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R.  
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Therefore, the Board finds a lack of competent medical 
evidence to warrant a favorable decision with regard to the 
veteran's claim for residuals of cold weather trauma.  The 
Board is not permitted to engage in speculation as to medical 
causation issues in a service connection claim, but instead 
must rely on competent medical evidence.  See 38 C.F.R. 
§ 3.102.  Here, the veteran has failed to submit or identify 
any persuasive medical evidence to provide a nexus between 
any in-service event or injury relating to cold weather 
trauma and the veteran's peripheral neuropathy.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of cold weather trauma, to include peripheral 
neuropathy, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Residuals of carbon tetrachloride exposure

The veteran also contends that his peripheral neuropathy is 
due to exposure to carbon tetrachloride during service.  For 
the reasons set forth below, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of carbon tetrachloride exposure, to include peripheral 
neuropathy.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of any residuals of 
carbon tetrachloride exposure.  Although the veteran has a 
current diagnosis of peripheral neuropathy, in May 2005, a VA 
neurologist examining the veteran for his peripheral 
neuropathy stated that he was not aware of carbon 
tetrachloride causing peripheral neuropathy, but that he 
would check again.  The veteran continued to be treated at 
the VA medical center for his peripheral neuropathy; however 
there are no further references to any nexus between exposure 
to carbon tetrachloride and peripheral neuropathy in any of 
the VA neurology consulatation notes. 

As was noted above with regard to the veteran's claim for 
residuals of cold weather trauma, the veteran was scheduled 
for a VA examination for his claim for residuals of carbon 
tetrachloride exposure.  However, the veteran failed to 
report for the examination and accordingly, any possible 
nexus evidence between the veteran's carbon tetrachloride 
exposure and his peripheral neuropathy could not be obtained.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran also submitted several internet articles 
pertaining to the potential dangers of exposure to carbon 
tetrachloride.  As noted above, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Therefore, the internet articles provided by the veteran are 
of little probative value to his claim for entitlement to 
service connection for exposure to carbon tetrachloride, to 
include peripheral neuropathy, because they do not suggest a 
nexus between carbon tetrachloride exposure and peripheral 
neuropathy.

Therefore, the Board finds a lack of competent medical 
evidence to warrant a favorable decision with regard to the 
veteran's claim for residuals of carbon tetrachloride 
exposure.  The Board is not permitted to engage in 
speculation as to medical causation issues in a service 
connection claim, but instead must rely on competent medical 
evidence.  See 38 C.F.R. § 3.102.  Here, the veteran has 
failed to submit or identify any persuasive medical evidence 
to provide a nexus between any in-service event or injury 
relating to carbon tetrachloride exposure and his peripheral 
neuropathy.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of carbon tetrachloride 
exposure, to include peripheral neuropathy, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.  Depression 

The veteran contends that he has depression as a result of 
all of his service-connected disabilities.  To afford the 
veteran every possible consideration, the Board will also 
consider direct service connection.  For the reasons that 
follow, the Board concludes that service connection for 
depression is not warranted.

The veteran's service medical records are negative for any 
complaints or findings of depression.  In fact, his service 
personnel records describe his performance while on active 
duty as cheerful.  Likewise, the post-service medical records 
are negative for notations of depression for many years after 
the veteran's separation from service.  The veteran's first 
complaints of depression were in October 2006, over 40 years 
after the veteran's separation from service.  This prolonged 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, based on the foregoing evidence, the Board 
finds that depression was not present in service or for many 
years thereafter.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d); see 
also Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  In this 
case, the veteran told the October 2006 private psychologist 
that he made the decision to leave the service because he 
"couldn't take it anymore."  However, the veteran's DD 214 
indicates that he was discharged from service in February 
1972 due to decreased personnel requirements.  Therefore, the 
Board finds that the veteran's depression is not causally 
related to his active service or any incident therein.

The veteran also contends that his current depression is 
causally related to or aggravated by his service-connected 
disabilities, enumerated above.  As previously noted, in 
order for a claimant to prevail on the issue of entitlement 
to secondary service connection, the record must contain 
medical evidence establishing a connection between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 
3.310(a). 

In this regard, the veteran was diagnosed with major 
depressive disorder in October 2006.  The October 2006 
private psychologist thoroughly examined the veteran; however 
he did not review the veteran's claims file.  The private 
psychologist stated that it was difficult to differentiate 
between the contributions between the veteran's service-
connected medical conditions and the contributions from his 
non-service connected conditions, most notably his back pain.  
The private psychologist did state that the veteran's sleep 
disturbance was important and limiting to him, and the sleep 
disturbance appeared to be principally a function of his 
service-connected tinnitus and nasal problems.

The veteran also had a VA examination for his depression in 
February 2007.  The VA examiner reviewed the veteran's claims 
file and his medical records.  The VA examiner opined that 
the veteran's major depressive disorder was not related to 
service, but that the veteran appeared to be crying out for 
help from others.  The VA examiner also stated that the 
veteran's depression was not secondary to his service-
connected conditions.  Specifically, the VA examiner found 
that the veteran's level of intervention for his tinnitus was 
not consistent with the depression being secondary to that 
matter.  The examiner stated that tinnitus would be 
"aggravating," but not nearly at the substantial level of 
his spinal condition, Reynaud's or Meniere's syndrome.  A 
March 2008 addendum to the February 2007 examination 
clarified that by "aggravation" the VA examiner meant 
"frustrating."  The VA examiner further clarified that 
there was no aggravation or permanent aggravation related to 
the veteran's tinnitus.

As noted above, provided that a medical opinion offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995).  
In this regard, the Board finds the February 2007 VA 
examiner's opinion to be more probative than the October 2006 
private psychologist's.  The VA examiner reviewed the 
veteran's claims file and his medical records.  On the other 
hand, the private psychologist merely stated "one assumes 
the veteran's service-connected medical problems are already 
well documented."  Therefore, in this case, and based on the 
foregoing, the Board attaches greater probative weight to the 
opinion from the VA examiner who had the benefit and review 
of all pertinent medical records and who provided a rationale 
supported by the record.  

With respect to the issue of aggravation, the Board finds 
that the record does not support the proposition that the 
veteran's depression is aggravated by his service-connected 
disabilities.  In fact, the March 2008 addendum to the 
February 2007 VA examination clearly stated that there was no 
aggravation to be implied to the record.  Therefore, the 
Board finds that the veteran's depression was not caused or 
aggravated by his service-connected disabilities.

Although the veteran might sincerely believe that his 
depression was caused or aggravated by his service-connected 
disabilities, the veteran, as a lay person, is not competent 
to make such diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, any statements by the veteran 
regarding such etiology or onset do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  Thus, service connection for 
depression is not warranted on a secondary basis. 

In summary, the Board finds that the veteran's depression was 
not diagnosed in service or for many years thereafter, and 
the more probative medical evidence of record shows that the 
veteran's current depression is not related to his period of 
active service or any incident therein, nor is it causally 
related to or aggravated by his service-connected 
disabilities.  For the reasons and bases discussed above, the 
Board has concluded that the negative evidence in this case 
outweighs the evidence in favor of the veteran's claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




ORDER

Entitlement to service connection for Meniere's syndrome, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus, is denied. 

Entitlement to service connection for chronic 
rhinosinusitis/sinusitis, to include as secondary to the 
veteran's service-connected disabilities, is denied.

Entitlement to service connection for residuals of cold 
weather trauma, to include cold sensitization, nocturnal 
pain, Reynaud's phenomenon, and peripheral neuropathy, is 
denied. 

Entitlement to service connection for residuals of exposure 
to carbon tetrachloride, to include peripheral neuropathy, is 
denied. 

Entitlement to service connection for depression, to include 
as secondary to all of the veteran's service-connected 
disabilities, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


